                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    RICHARD L. BAILEY et al.,                             CASE NO. 2:18-cv-01405-JCC
10                           Plaintiff,                     MINUTE ORDER
11            v.

12    RREEF AMERICA, LLC et al.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to continue the trial
18   date and related pre-trial deadlines (Dkt. No. 13). Having considered the motion and the relevant
19   record, the Court hereby GRANTS the motion and ORDERS that:
20          TWELVE DAY ESTIMATE Jury Trial is set for August 17, 2020 at 9:30 AM in
21   Courtroom 16206 before U.S. District Judge John C. Coughenour. Proposed pretrial order is due
22   by August 7, 2020. Pleading amendment/3rd Party action is/are due by January 24, 2020. The
23   39.1 Mediation must be completed by June 12, 2020. Trial briefs and proposed voir dire/jury
24   instructions are due by August 13, 2020. Discovery cutoff is 120 days before trial, and the
25   dispositive motion deadline is 90 days before trial.
26          DATED this 4th day of September 2019.


     MINUTE ORDER
     2:18-CV-01405-JCC
     PAGE - 1
                         William M. McCool
 1                       Clerk of Court
 2                       s/Tomas Hernandez
 3                       Deputy Clerk

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     2:18-CV-01405-JCC
     PAGE - 2
